DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 2 (claim 29 and 31-33) and FGF21 variant in which one or more amino acid substitution comprise the following combination of the amino acid positions: L98, S167, P171 and R175 in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that claims 29, 31-33, and 36; and the fusion protein of claims 34-45 include the elected variant amino acid sequence, and that claims 47-48 are directed to a method of treating a metabolic disease using FGF21 variant of claim 21.  This is not found persuasive because the incorporation of claim limitations of claim 30 into claim 29 over comes the X-reference CN104736558A which does not teach a combination of variants FGF21 S167H and one or more of amino acid positions: : L98, S167, P171 and R175, however the reference CN102558358A teaches a mutation at position L98 to R or Q and position P171 is mutated to H, E, Q. Therefore, it would be obvious to one ordinary skill in the art to make a combination of FGF21 variants at position 176H and 98R or 98Q (see paragraph [0044]). 
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 29, and 31-48 are pending.
Claims 34-48 are withdrawn for being drawn to non-elected inventions (i.e., previous Groups 3-4 as stated in the office action of 11/1/2021, now Group 2-3 because of the cancellation of claim 30).
Claims 29 and 31-33 are under examination to the extent they read on the elected species.
Priority
The instant application is a 371 of PCT/CN2019/073686 filed on 3/29/2019, which claims Foreign Priority to CN 201810129589.3 filed on 2/8/2018.
Information Disclosure Statement
The Information Disclosure Statement filed on 7/6/2020 have been considered. 
Claim Objections
Claims 32- 33 is objected to because of the following informalities:
Claim 32 b) recites a substitution selected from L98, S167, P171 and R175, but claim 29 already requires to have S167H and therefore, there is no other option of substitution at position 167 while having S167H. 
  claim 33 recites amino acid sequence 3-4 and 34-37, however, it is not clear which sequence represents elected species (e.g., having mutation at position S167H and position L98 (any amino acid). Applicant should delete non-elected sequences because claim 29 is rejected under 35 USC 103(below). Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 and 31-33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Amgen Inc (Inc (CA 2760674, 11/11/2010, also published as WO2010/129600).
The instant invention is broadly drawn to an amino acid sequence of FGF21 variant comprising a substitution S167H as compared to the amino acid SEQ ID NO:1 and having at least one or more substitution selected from L98, P171 and R175 and a fusion protein comprising the same.
Amgen Inc teaches FGF21 polypeptide mutants to enhance the half-life of the polypeptide having a  Amgen Inc teaches FGF21 mutant polypeptide (pg. 1, line 32+). Amgen Inc teaches mutation S167H (pg. 3, line18) to make O-glycosylation-resistant and to have mutation at the amino acid L98 to arginine, lysine or glutamine to reduce aggregation of the FGF21 protein (pg. 3, line 20, and see Table 6). Amgen teaches to make a fusion protein polypeptide with a heterologous amino acid sequence that can be an IgG constant domain or fragment thereof (pg. 4, line5+). Therefore, the instantly claimed invention is implicitly or explicitly anticipated by the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Amgen Inc (CA 2760674, 11/11/2010, also published as WO2010/129600).
The instant invention is broadly drawn to an amino acid sequence of FGF21 variant comprising a substitution S167H as compared to the amino acid SEQ ID NO:1 and having at least one or more substitution selected from L98, P171 and R175 and a fusion protein comprising the same.
Amgen Inc teaches FGF21 polypeptide mutants to enhance the half-life of the polypeptide having a  Amgen Inc teaches FGF21 mutant polypeptide (pg. 1, line 32+). Amgen Inc teaches mutation S167H (pg. 3, line18) to make O-glycosylation-resistant and to have mutation at the amino acid L98 to arginine, lysine or glutamine to reduce aggregation of the FGF21 protein (pg. 3, line 20, and see Table 6). Amgen teaches to make a fusion protein polypeptide with a heterologous amino acid sequence that can be an IgG constant domain or fragment thereof (pg. 4, line5+). 
Therefore, it would have been prima obvious to one of ordinary skill in the art to make a mutation in FGF-21 at L98 to 98R, 98K in combination with S167H as taught by Amgen Inc. One of ordinary skill of the art would have been motivated to make a mutation to FGF21 with S167H and L98R because Amgen teaches that the mutation in FGF21 at position 98 reduces protein aggregation and mutation at S167H provides resistance to O-glycosylation. Additionally, one would have a reasonable expectation of success in introducing another mutation to FGF21 with S167H at position L98R because Amgen Inc teaches making such mutations within FGF21.

Claim(s) 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sanofi ( CN104736558A, also published as WO 2014/037373) in view of Amgen Inc (CA 2760674, 11/11/2010, also published as WO2010/129600) or CN102558358A (IDS of &/6/2020).
The instant invention is broadly drawn to an amino acid sequence of FGF21 variant comprising a substitution S167H as compared to the amino acid SEQ ID NO:1 and having at least one or more substitution selected from L98, P171 and R175 and a fusion protein comprising the same.
Sanofi teaches a fusion protein comprising FGF21 having His at position 167 in relation to  the instant amino acid sequence of SEQ ID NO: 1 (see paragraph [0154]). Sanofi cites reference WO2006/028595 teaching FGF21 with S167H (also see sequence search result 1 dated 7/8/2022 (US-16-960-254A-1SUB167H). Sanofi does not teach a substitution of L98 in  FGF-21 having S167H. 
Amgen Inc teaches FGF21 mutant polypeptide wherein the mutation at amino acid L98 to arginine, lysine or glutamine reduces aggregation of the FGF21 protein (see Table 6). 
 CN102558358A teaches a number of mutations within FGF21/IgG-Fc fusion including L98 to Argo, Glen, Lys, Thru or Glu. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to make a mutation in FGF-21 at L98 to 98R, 98K as taught by Amgen Inc or CN102558358A  to FGF21 having S167H as taught by Sanofi. One of ordinary skill of the art would have been motivated to make a mutation to FGF21 with S167H wherein L98R because Amgen teaches that the mutation in FGF21 at position 98 reduces protein aggregation. Additionally, one would have a reasonable expectation of success in introducing another mutation to FGF21 with S167H at position L98R because Sanofi as well as CN102558358A teach making such mutation which reduces FGF21 protein aggregation. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646